Exhibit 10.3

 

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

The Executive Employment Agreement dated October 29, 2013 (“Agreement”), by and
between Thomas M. O’Brien (“Executive”) and Nexstar Broadcasting Group Inc., a
Delaware corporation (“Company”) is hereby amended effective as of January 23,
2017, (the “Effective Date”) as follows:

 

1.Effective as of the Effective Date, all references to “Nexstar Broadcasting
Group, Inc.” are amended to read “Nexstar Media Group, Inc.” and all references
to “Company” or “the Company” are amended to refer to “Nexstar Media Group,
Inc.”

2.Paragraph 2 of the Agreement is deleted in its entirety and replaced with the
following:

 

“2.Term of Employment.  Unless terminated earlier as provided in Paragraph 3,
the Company’s employment of Executive under this Agreement will continue until
October 31, 2021, provided, however, that the term of employment under this
Agreement will be automatically renewed for successive one-year periods (the
first of which will commence on November 1, 2021) unless, at least ninety (90)
days prior to the end of the then current term of employment under this
Agreement, Executive or the Company gives written notice to the other of the
notifying party’s intent not to renew the term of employment under this
Agreement as of the end of the then current term.”

 

3.Paragraphs 4(a) and 4(b) are deleted in their entirety and replaced with the
following:

 

“4.Compensation.    

 

(a)Base Salary.     During the term of this Agreement, Executive will be
entitled to receive a base salary (“Base Salary” at the annual rate specified
below:

 

From the Effective Date through October 31, 2017$550,000

From November 1, 2017 through October 31, 2018$575,000

From November 1, 2018 through October 31, 2019$600,000

From November 1, 2019 through October 31, 2020$625,000

From November 1, 2020 and thereafter$650,000

 

(b)Target Bonus.     After the end of each Company fiscal year during the term
of this Agreement, Executive will be entitled to receive an annual bonus (the
"Bonus"), in an amount, if any, up to seventy-five percent (75%) of Executive’s
annual base salary in effect at the end of that fiscal year (or in excess of
such amount as the CEO, with the approval of the Compensation Committee of the
Company’s board of directors may determine is appropriate in their sole
discretion), pro-rated for any partial fiscal year

1

 

--------------------------------------------------------------------------------

during which Executive is employed by the Company pursuant to this Agreement, to
be determined by the CEO based on, among other things, whether Executive has
achieved the personal goals established for the Executive by the CEO and/or the
Board for such fiscal year.”

 

4.Paragraph 6(b) is amended to read as follows:

 

“6.  Termination Payments.

 

(b) In the event of termination of Executive’s employment pursuant to any of the
following provisions:

 

Paragraph 3(c)[Consolidation, Merger or Comparable Transaction]

Paragraph 3(e)[By the Company Other Than For Cause]

Paragraph 3(f)[Good Reason]

 

the Company will pay Executive the amounts described in Paragraph 6(a), plus an
amount equal to twelve (12) months’ of Executive’s then current salary, plus an
additional $20,800.00.

 

Without limiting the remedies available to the Company for breach by Executive
of Paragraph 7, if Executive violates the provisions of Paragraph 7 after the
termination of Executive’s employment with the Company in a manner reasonably
determined by the Board to be injurious to the Company or any of its affiliates,
then Executive will forfeit the right to any payments under this Paragraph 6
which are unpaid at the time such violation occurs.”

 

5.All other terms and conditions will remain unchanged.

6.Headings.  The headings in the Paragraphs of this Amendment are inserted for
convenience only and will not constitute a part of this Agreement.

7.Severability.  The parties agree that if any provision of this Amendment is
under any circumstances deemed invalid or inoperative, the Amendment will be
construed with the invalid or inoperative provision deleted, and the rights and
obligations of the parties will be construed and enforced accordingly.

8.Governing Law.  This Amendment is governed by and construed in accordance with
the internal law of the State of Delaware without giving effect to any choice of
law or conflict provision or rule that would cause the laws of any jurisdiction
other than the State of Delaware to be applied.

9.Amendment; Modification.  This Amendment may not be amended, modified or
supplemented other than in a writing signed by the parties hereto.

2

 

--------------------------------------------------------------------------------

10.Entire Agreement.  The Agreement as amended by this Amendment is hereby
ratified in full and embodies the entire agreement between the parties hereto
with respect to Executive’s employment with the Company, and there have been and
are no other agreements, representations or warranties between the parties
regarding such matters.

11.Counterparts.  This Amendment may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute but one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year written below.

 

 

/s/ Thomas M. O’Brien

 

/s/ Perry A. Sook

Thomas M. O’Brien

 

Perry A. Sook

Executive

 

President & Chief Executive Officer

 

 

Nexstar Broadcasting, Inc.

 

 

 

 

3

 